MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any
court except for the purpose of establishing                          Dec 30 2020, 9:29 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Devon M. Sharpe                                         Curtis T. Hill, Jr.
Jenner, Pattison & Sharpe                               Attorney General
Madison, Indiana                                        Tina L. Mann
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael D. Crawley,                                     December 30, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1002
        v.                                              Appeal from the
                                                        Jefferson Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff                                      Richard Striegel, Sr. Judge
                                                        Trial Court Cause No.
                                                        39C01-1803-F4-303



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020              Page 1 of 10
                                          Case Summary
[1]   Michael D. Crawley was convicted of two counts of dealing in

      methamphetamine and one count of maintaining a common nuisance. He now

      appeals, challenging some of the trial court’s rulings and the sufficiency of the

      evidence for his dealing convictions. We affirm.



                            Facts and Procedural History
[2]   In February 2018, Deputy Linton Spry of the Jefferson County Sheriff’s

      Department arrested Chad Uebel for possession of methamphetamine and

      possession of paraphernalia. Deputy Spry asked Uebel if he wanted to “work

      off” his charges by becoming a confidential informant, and Uebel agreed to do

      so. Tr. p. 15. On February 21, Uebel contacted Crawley, an acquaintance, to

      buy “half of an eight-ball” of methamphetamine for $85. Id. at 29. Uebel then

      told police about the buy he had set up.

[3]   Before going to Crawley’s apartment to purchase methamphetamine, Uebel met

      Deputy Yancy Denning and Deputy Timothy Armstrong for a pre-buy

      interview and search. Deputies Denning and Armstrong searched Crawley’s

      person and motorcycle for money and contraband and, finding none, gave him

      $85 dollars in buy money. After Uebel was fitted with an audio-recording

      device, he drove his motorcycle to Crawley’s apartment in Hanover. Deputies

      Denning and Armstrong followed Uebel, never losing visual or audio contact

      with him. Uebel parked his motorcycle in front of Crawley’s apartment, and


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 2 of 10
      Deputies Denning and Armstrong parked across the street from it. When Uebel

      entered the apartment, Deputies Denning and Armstrong lost visual contact

      with him but listened to the events in real time through the recording device.


[4]   Uebel entered Crawley’s apartment and, after briefly speaking with him, gave

      him $85 in buy money in exchange for what was later determined to be 1.69

      grams of methamphetamine. Uebel then left the apartment and drove to the

      post-buy location, where he gave Deputy Armstrong the methamphetamine he

      had just purchased. Deputies Denning and Armstrong again searched Uebel

      and his motorcycle for contraband and money, finding none.


[5]   Two days later, on February 23, Uebel set up another buy with Crawley for half

      of an eight ball of methamphetamine for $85 and told police about the buy.

      Similar to before, Uebel met with police for a pre-buy interview and search.

      Deputies Denning and Spry searched Uebel’s person and motorcycle, gave him

      $85 in buy money, and fitted him with a recording device. Uebel then drove to

      Crawley’s apartment. Deputy Spry and Deputy Ben Flint followed Uebel,

      maintaining visual and audio contact with him until he arrived at Crawley’s

      apartment.

[6]   Crawley was not home when Uebel got there, so Uebel waited outside.

      Deputies Spry and Flint watched Crawley enter the apartment and heard Uebel

      and Crawley engage in conversation in real time through the recording device.

      Uebel gave Crawley $85 in buy money in exchange for what was later

      determined to be 1.68 grams of methamphetamine. Uebel then left the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 3 of 10
      apartment and met Deputies Spry and Flint at the post-buy location. There,

      Uebel gave Deputy Spry the methamphetamine he had just purchased.

      Deputies Spry and Flint again searched Uebel and his motorcycle for

      contraband and money, finding none.

[7]   The State charged Crawley with two counts of Level 4 felony dealing in

      methamphetamine, two counts of Level 6 felony possession of

      methamphetamine, and one count of Level 6 felony maintaining a common

      nuisance. At the jury trial, Uebel testified he purchased methamphetamine from

      Crawley on February 21 and 23, 2018. Uebel also testified the State dismissed

      his possession charges in exchange for his work as a confidential informant in

      this case. In addition, the State admitted into evidence the audio recordings of

      the controlled buys. See Exs. 1, 2. A court reporter had prepared transcripts of

      the audio recordings, and the State asked the trial court if the jury could use

      them as an aid while listening to the recordings.1 Tr. pp. 104, 168. Crawley

      objected on grounds there was “absolutely no foundation that’s been laid for the

      transcript as far as who did it.” Id. at 104, 168. The State responded the court

      reporter who prepared the transcripts attached the following “Certificate” at the

      end of each transcript:

               I . . . do hereby certify that the above and foregoing, is a true and
               accurate transcript, typed to the best of my ability, of the audio of




      1
        It is unclear from the record whether defense counsel knew about the transcripts before the State asked the
      trial court if the jury could use them as an aid. On appeal, Crawley does not say one way or the other.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020                 Page 4 of 10
              a controlled buy as provided to me. I am not related to,
              employed by, or interested in any of the parties in this action.


      Ex. 1A, p. 40; Ex. 2A, p. 61. The trial court found the court reporter’s

      “Certificate” made the transcript “valid” and ruled the jury could use the

      transcripts while listening to the recordings. Tr. p. 170. Before the recordings

      were played for the jury, the trial court gave the following admonishment:

              [A] transcript should normally be used only to assist the jury as it
              listens to an audio tape, but there may be a need for transcripts
              due to inaudibility of portions of the tape. In such a case the jury
              should be instructed to rely on what they hear rather than on
              what they read when there is a difference.


      Id. at 106, 171. The transcripts were not admitted into evidence; rather, they

      were only used by the jury when listening to the recordings.

[8]   During Deputy Denning’s testimony, the State asked him if he could “ascertain

      when the deal, the transaction took place” on the recording of the February 21

      controlled buy. Id. at 109. Crawley objected as follows:


              I mean [the jury has] heard the tape. They’ve had a transcript to
              aid them in hearing the tape. We don’t need Detective Denning
              to give his own interpretation as to what the jurors already heard.


      Id. The trial court overruled Crawley’s objection, and Deputy Denning testified

      he believed the deal took place when Uebel said, “Man, I never thought it

      would come to the day where I’d have to pay 85 dollars for a ball. You know,

      what I mean?” Id. at 111-12. Likewise, during Deputy Spry’s testimony, the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 5 of 10
       State asked him if he “believe[d] [he was] able to hear when the deal took

       place” on the recording of the February 23 controlled buy. Id. at 172. Crawley

       again objected, and the court again overruled his objection. Deputy Spry then

       testified he believed the deal took place when Crawley said “Yeah, it’s 1.7” and

       Uebel referenced $85. Id. at 172-73.


[9]    The jury found Crawley guilty as charged. The trial court merged the

       possession counts into the dealing counts and sentenced Crawley to twelve

       years for each dealing conviction and one year for the maintaining-a-common-

       nuisance conviction, to be served concurrently.

[10]   Crawley now appeals.



                                 Discussion and Decision
                                               I. Transcript
[11]   Crawley first contends the trial court erred in letting the jury use the transcripts

       while listening to the audio recordings. A transcript should normally be used

       only after the defendant has had an opportunity to verify its accuracy and then

       only to assist the jury as it listens to the recording. Small v. State, 736 N.E.2d

       742, 748 (Ind. 2000) (citing Bryan v. State, 450 N.E.2d 53, 59 (Ind. 1983)). “If

       accuracy remains an issue, a foundation may first be laid by having the person

       who prepared the transcripts testify he has listened to the recordings and

       accurately transcribed their contents.” Bryan, 450 N.E.2d at 59 (emphasis

       added, quotation omitted). Because the need for a transcript is generally caused

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 6 of 10
       by two circumstances—inaudibility of portions of the recording or the need to

       identify speakers2—it may be appropriate, in the sound discretion of the trial

       court, to furnish the jury with a transcript to assist it while listening to the

       recording. Small, 736 N.E.2d at 748. The court should instruct the jury to rely

       on what it hears rather than on what it reads when there is a difference. Id.


[12]   Crawley argues “the State did not provide any foundation regarding accuracy of

       the transcripts other than that there was a certification provided by the Court

       reporter at the conclusion of the transcript.” Appellant’s Br. p. 13. Crawley,

       however, cites no authority that says a court reporter’s certification that a

       transcript is “accurate” is not a sufficient foundation to allow a jury to use a

       transcript as an aid while listening to a recording. But even if the court

       reporter’s certification did not provide a sufficient foundation, Crawley has

       identified no inaccuracy in the transcripts. See Bryan, 450 N.E.2d at 60 (finding

       no reversible error because “neither at trial nor on appeal has [the defendant]

       identified the typed statements in the transcript that are not identical with the

       conversation.”). The trial court did not err in letting the jury use the transcripts

       while listening to the recordings.




       2
         Crawley notes the transcripts in this case do not identify the speakers, but he does not explain how, if at all,
       this prejudiced him.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020                     Page 7 of 10
                                      II. Officers’ Testimony
[13]   Crawley next contends the trial court erred in allowing Deputies Denning and

       Spry to testify when they believed the drug deals took place on the recordings in

       violation of Indiana Evidence Rule 701, which provides:

               If a witness is not testifying as an expert, testimony in the form of
               an opinion is limited to one that is:


                       (a) rationally based on the witness’s perception; and


                       (b) helpful to a clear understanding of the witness’s
                       testimony or to a determination of a fact in issue.


       Specifically, Crawley claims their testimony went “beyond” assisting the jury

       with drug-dealing terminology and concepts and amounted to “pure

       speculation as to what [was] going on in a room based on audio recordings,”

       unduly influencing the jurors. Appellant’s Br. p. 12.


[14]   The State responds that even if the trial court erred in allowing this testimony,

       the error is harmless. We agree. An error is harmless when it results in no

       prejudice to the “substantial rights” of a party. Durden v. State, 99 N.E.3d 645,

       652 (Ind. 2018). To determine whether an error in the introduction of evidence

       affected the defendant’s substantial rights, we assess the probable impact of that

       evidence upon the jury considering all the other evidence that was properly

       presented. Blount v. State, 22 N.E.3d 559, 564 (Ind. 2014). If we are satisfied the

       conviction is supported by independent evidence of guilt such that there is no

       substantial likelihood that the challenged evidence contributed to the verdict,
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 8 of 10
       the error is harmless. Id. As detailed below in the Section III, there is substantial

       independent evidence Crawley delivered methamphetamine to Uebel on both

       occasions, including Uebel’s own testimony. Notably, Crawley did not file a

       reply brief responding to the State’s harmless-error argument. Accordingly, we

       find any error is harmless.


                              III. Sufficiency of the Evidence
[15]   Finally, Crawley contends the evidence is insufficient to support his dealing

       convictions. When reviewing sufficiency-of-the-evidence claims, we neither

       reweigh the evidence nor judge the credibility of witnesses. Willis v. State, 27

       N.E.3d 1065, 1066 (Ind. 2015). We will only consider the evidence supporting

       the verdict and any reasonable inferences that can be drawn from the evidence.

       Id. A conviction will be affirmed if there is substantial evidence of probative

       value to support each element of the offense such that a reasonable trier of fact

       could have found the defendant guilty beyond a reasonable doubt. Id.


[16]   Crawley argues the State failed to prove he delivered methamphetamine to

       Uebel. Uebel testified he purchased methamphetamine from Crawley on

       February 21 and 23, 2018, and gave the methamphetamine to the officers after

       each buy. Tr. pp. 32-33, 39. In addition, the officers testified they searched

       Uebel before and after each controlled buy. The officers kept Uebel in constant

       visual contact as they drove to and from Crawley’s apartment and listened in

       real time through the recording device on Uebel. Crawley acknowledges

       Uebel’s testimony he purchased methamphetamine from him on February 21


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020   Page 9 of 10
       and 23; however, he claims it is “self-serving,” as Uebel had “a great deal to

       gain” with “the need to produce results.”3 Appellant’s Br. p. 16. The jury heard

       all the testimony, including Uebel’s testimony about getting his charges

       dismissed in exchange for his work as a confidential informant in this case, and

       found Crawley guilty. Crawley’s argument is merely a request for us to reweigh

       the evidence, which we cannot do. We therefore affirm Crawley’s dealing

       convictions.

[17]   Affirmed.

       Brown, J., and Pyle, J., concur.




       3
         Crawley does not claim Uebel’s testimony was “incredibly dubious.” See Moore v. State, 27 N.E.3d 749, 756
       (Ind. 2015).

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1002 | December 30, 2020             Page 10 of 10